Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 3, 2018

                                            No. 04-18-00418-CV

 IN RE WOOD GROUP PSN INC., Miller Environmental Services L.L.C., Star Tex Gasoline
  & Oil Distributors Inc., Basic Energy Services Inc., Cameron Inc., Chacho’s Vacuum Service
Inc., Coastal Chemical Co. L.L.C., Flint Energy Services Inc., FTS International Services L.L.C.,
     Helmerich & Payne International Drilling Co., Mission Petroleum Carriers Inc., Murphy
   Exploration & Production Company - USA, Murphy Oil Corporation, Plains All American
                                          Pipeline L.P.

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On June 22, 2018, relators filed a petition for writ of mandamus, the real party in interest
responded, and relators replied. After reviewing the petition, the response, and the reply, we
conclude relators are entitled in part to the relief requested. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED IN PART and DENIED IN PART. TEX. R. APP.
P. 52.8(c).

        The Honorable Amado J. Abascal, III is ORDERED to (1) vacate that portion of his order
denying the Rule 91a motion to dismiss; and (2) grant the Rule 91a motion to dismiss. The writ
will issue only in the event the trial court fails to comply within fifteen days from the date of this
order. In all other respects the petition for writ of mandamus is DENIED.

        It is so ORDERED on October 3, 2018.

                                                                      _____________________________
                                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court

1
 This proceeding arises out of Cause No. 13-05-11980-DCVAJA, styled County of Dimmit v. Murphy Exploration &
Production Co., et al., pending in the 365th Judicial District Court, Dimmit County, Texas, the Honorable Amado J.
Abascal, III presiding.